Title: From Thomas Jefferson to James Monroe, 31 March 1802
From: Jefferson, Thomas
To: Monroe, James


            Dear Sir
              Washington Mar. 31. 1802.
            Your’s of the 21st. is duly recieved. Chisolm is now engaged in running up for me 20. brick pilasters to my offices, which take about 4000. bricks, and I remember it was very doubtful whether we had that number. but if there be as many over it as you need, they are at your service, and I will give orders accordingly by the next post. I expect to be there myself within 10. days after the rising of Congress, and to remain a fortnight. perhaps one of your plantation visits may be so timed as to fall in with mine, say the 1st. week in May. I have not written to you on the resolutions of the assembly respecting slaves, because it does not press, and the issue of the affairs of St. Domingo may influence the question. I would rather too refer it till we can have a conversation and concur in the tract to be pursued.  I have recieved a statement from Gouverneur Morris on the case of Houdon. it gives us little insight into it. I have papers at Monticello which I think will throw some light on the subject. I suspend answering your letter therefore respecting him until I shall have visited Monticello. the British convention is before the Senate. it commutes the VIth. article for 600,000. £ sterl. payable in 3. annual instalments. it will meet opposition there, & in the other house, when an appropriation is asked. it would be very ill judged not to close, for it would revive their claim of twenty odd millions of dollars awarded by the commissioners, which they would hold as a rod forever over our heads, to operate on our seaport towns, and even on Congress at will. it is now settled by our predecessors. if the bargain be hard, it is their work. that it is not more hard has been the effect of our measures. if this be given up it can never be settled but by war. affectionate and respectful salutations to mrs Monroe and yourself.
            Th: Jefferson
          